DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, with claims 1-2, 4, 6, and 10-11 readable thereon, in the reply filed on December 21, 2021 is acknowledged.
Claims 3, 5, and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
	Claims 1-11 are pending in the application. Claims 3, 5, and 7-9 are withdrawn, and claims 1-2, 4, 6, and 10-11 are being examined herein.
Specification
The disclosure is objected to because of the following informalities: in line 25 of pg. 3, “the measurement gas” should read “the reference gas” for clarity. There should also be a period at the end of the sentence in line 26 of pg. 3.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 10, “one of the electrodes” should read “one electrode of the pair of electrodes” for clarity and consistency.
In lines 16 and 27, “the electrodes” should read “the pair of electrodes” for consistency.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
In line 31, “staked” should read “stacked” for clarity.
In line 34, “the second surface” should read “the second major surface” for consistency.
In line 37, “the measurement gas” should read “the reference gas” for clarity.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 1, “claim1” should read “claim 1” for clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in lines 3-4, “the front end” should read “the front end of the heat transfer member” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a pair of electrodes which are disposed on a surface of the solid electrolyte body” in lines 6-7 of the claim. It is unclear whether each electrode of the pair of electrodes is disposed on the same surface of the solid electrolyte body or opposing surfaces of the solid electrolyte body. The drawings of the instant application (see Figs. 2-7) only show the electrodes on opposing surfaces of the solid electrolyte, but the language in the claim makes it unclear. Claims 2, 4, 6, and 10-11 are rejected as dependent thereon.
Claim 1 recites the limitation “one of the electrodes” in line 23 of the claim. It is unclear whether or not this recitation of “one of the electrodes” in line 23 refers to the same electrode as the previously recited “one of the electrodes” in line 10 of the claim. If it is the same electrode, then the recitation in line 23 should read “the one electrode of the pair of electrodes” for clarity and consistency. Claims 2, 4, 6, and 10-11 are rejected as dependent thereon.
Claim 2 recites the limitation “one of the electrodes” in lines 4-5 of the claim. It is unclear whether or not this recitation of “one of the electrodes” in claim 2 refers to the same electrode as the previously recited “one of the electrodes” in lines 10 and/or 23 of claim 1. If it is the same electrode, then the recitation in claim 2 should read “the one electrode of the pair of electrodes” for clarity and consistency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 2016/0209354 A1) and further in view of Suzuki (US 2004/0040847 A1), as evidenced by Suzuki and Igarashi (US 2016/0320333 A1) (provided in Applicant’s IDS filed on June 25, 2019) with respect to claims 1 and 4.
Regarding claim 1, Araki teaches a gas sensor (a gas sensor 1, Fig. 6, para. [0081]; note that the same reference numbers in Fig. 6 as those in the first embodiment in Figs.1-4 indicate the same parts, para. [0082]) comprising:
a sensor device which is of a planar shape (the gas sensor 1 is of a planar shape, Fig. 6, para. [0081]).
Araki teaches a sensor cell 5 comprising a solid electrolyte body 2, a sensor electrode 50, and a reference electrode 80 (Fig. 6, para. [0036], [0081]-[0082]). Araki teaches a heater 6 made up of a heater sheet 62, a heater pattern 63, and an insulating layer 61 (Fig. 6, para. [0038], [0081]-[0082]). Araki teaches a gas chamber 7 disposed between the heater 6 and the solid electrolyte body 2 (Fig. 6, para. [0081]). Araki fails to teach a heat transfer member.
Suzuki teaches a planar gas sensor element provided with a sensor cell 4 and a heater 19 (Fig. 11, para. [0144]). Suzuki teaches that the sensor cell 4 comprises an oxygen ion conductive solid electrolyte sheet 66 and a pair of electrodes 41 and 42, wherein one electrode 41 is disposed in a gas measurement chamber 62 and the other electrode 42 is disposed in a reference gas chamber 63 (Fig. 11, para. [0152]). Suzuki teaches a support member 73 disposed on top of the sensor electrode 41 in the gas measurement chamber 62 (Fig. 11, para. [0155]; note that the structures of this second embodiment are substantially the same as or identical to those of the first embodiment; the first embodiment teaches that the support members are made from alumina, para. [0130], so Examiner interprets the support member 73 of the second embodiment 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Araki to include an alumina support member as taught by Suzuki in the gas chamber 7 between the sensor electrode 50 and the heater sheet 62 because it would prevent the layers from being flexed towards the gas chamber, and hence, the generation of cracks to the layers can be effectively prevented and the strength of the gas sensor is improved (Suzuki, para. [0134], [0155]).
Modified Araki teaches wherein the sensor device (the gas sensor 1, Fig. 6, para. [0081]) includes,
a solid electrolyte body which has oxygen ion conductivity (the solid electrolyte body 2 has oxygen ion conductivity, Fig. 6, para. [0032], [0081]),
a pair of electrodes which are disposed on a surface of the solid electrolyte body (a sensor electrode 50 and a reference electrode 80 are disposed on opposing surfaces of the solid electrolyte body 2, Fig. 6, para. [0036], [0082]; for the purpose of examination, Examiner interprets the claim to require each of the electrodes of the pair of electrodes to be disposed on opposing surfaces of the solid electrolyte body),
an insulator which is stacked on the solid electrolyte body (an insulating first spacer 11, a ceramic heater sheet 62, and an insulating layer 61 are stacked on the solid electrolyte body 2, Fig. 6, para. [0038], [0040], [0042], [0082]),

a heater which includes a heating element and a pair of leads connecting with the heating element (a heater 6 includes a heater pattern 63 and a pair of leads connecting with the heating pattern 63, Fig. 6, para. [0038], [0082]; although Araki does not recite the term “leads,” Examiner interprets the part of the heater 6 to the right of the heater pattern 63 in the x-direction in Fig. 4 to read on the pair of leads as evidenced by Suzuki and Igarashi; Suzuki teaches that the conductive layer 190 comprises a heating element 191 and a lead section 193 connected to the heating element 191, Fig. 16, para. [0178]; Igarashi teaches that the heater conductor 181 has a heat-generating portion 181d and lead portions 181b, 181c connected to the heat-generating portion 181d, Fig. 2, para. [0138]), the heating element being laid to at least partially overlap the electrodes on the solid electrolyte body in a stacking direction in which the solid electrolyte body and the insulator are stacked (the heater pattern 63 overlaps the sensor electrode 50 and the reference electrode 80 on the solid electrolyte body 2 in a stacking direction or z-direction in which the solid electrolyte body 2, the insulating first spacer 11, the ceramic heater sheet 62, and the insulating layer 61 are stacked, Fig. 6, para. [0031], [0038], [0082]), the heater being embedded in the insulator (the heater pattern 63 of the heater 6 is embedded in the insulating layer 61 and the ceramic heater sheet 62, Fig. 6, para. [0038], [0045], [0082]),
supra; Examiner interprets the alumina to be dense because Suzuki does not describe the support member as being porous, and instead teaches that the support member prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber, para. [0155], which would require the support member to be dense), the heat transfer member being held between the insulator and one of the electrodes within a portion of the gas space (the support member is held between the ceramic heater sheet 62 and the sensor electrode 50 within the gas chamber 7, Araki, Fig. 6, para. [0035], [0038], [0081]-[0082], Suzuki, Fig. 11, para. [0155], see modification supra; for the purpose of examination, Examiner interprets this recitation of “one of the electrodes” to be the same electrode as the previously recited “one of the electrodes”).
The limitation “energized to produce heat when supplied with electric power” is a functional limitation. The limitations “blocks passage of the measurement gas therethrough” and “working to achieve transfer of the heat from the heating element to the solid electrolyte body and the electrodes” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Araki teaches that the heater pattern 63 produces heat when electrically energized and supplied with electric power (Fig. 6, para. [0038], [0045], [0082]), so the heater pattern is capable of the recitation “energized to produce heat when supra; Examiner interprets the alumina to be dense because Suzuki does not describe the support member as being porous, and instead teaches that the support member prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber, para. [0155], which would require the support member to be dense), so the support member is capable of the recitation “blocks passage of the measurement gas therethrough.” Modified Araki also teaches that the heater 6 works to heat the solid electrolyte body 2, the sensor electrode 50, and the reference electrode 80 (Fig. 6, para. [0035]), that the support member is held between the ceramic heater sheet 62 and the sensor electrode 50 (Araki, Fig. 6, para. [0035], [0038], [0082], Suzuki, Fig. 11, para. [0155], see modification supra), and that the support member is made of alumina (Suzuki, Fig. 11, para. [0130], [0155], see modification supra), so the support member is capable of the recitation “working to achieve transfer of the heat from the heating element to the solid electrolyte body and the electrodes.”
Regarding claim 2, Modified Araki teaches wherein the gas space is defined by a gas chamber and which has disposed therein a sensor electrode that is one of the electrodes and exposed to the measurement gas (the sensor electrode 50 is disposed in the gas chamber 7 and is exposed to the exhaust gas, Fig. 6, para. [0033], [0041], [0082]; for the purpose of examination, Examiner interprets this recitation of “one of the electrodes” to be the same electrode as the previously recited “one of the electrodes”), a diffusion resistor (a diffusion resistance layer 13, Fig. 6, para. [0041], [0082]), wherein the heater is embedded in the insulator and faces the sensor electrode (the heater pattern 63 of the heater 6 is embedded in the insulating layer 61 and the ceramic heater sheet 62, and the heater 6 faces the sensor electrode 50, Fig. 6, para. [0038], supra).
The limitation “into which the measurement gas is delivered at a given diffusion rate” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Araki teaches that the diffusion resistance layer 13 works to restrict the velocity at which the exhaust gas flows therethrough into the gas chamber 7 (Fig. 6, para. [0041], [0082]), so the diffusion resistance layer and the gas chamber are capable of the recitation “into which the measurement gas is delivered at a given diffusion rate.”
Regarding claim 4, Araki teaches a gas sensor (a gas sensor 1, Fig. 6, para. [0081]; note that the same reference numbers in Fig. 6 as those in the first embodiment in Figs.1-4 indicate the same parts, para. [0082]) comprising:
a sensor device which has a length and is of a planar shape (the gas sensor 1 has a length and is of a planar shape, Fig. 6, para. [0081]).
Araki teaches a sensor cell 5 comprising a solid electrolyte body 2, a sensor electrode 50, and a reference electrode 80 (Fig. 6, para. [0036], [0081]-[0082]). Araki teaches a heater 6 made 
Suzuki teaches a planar gas sensor element provided with a sensor cell 4 and a heater 19 (Fig. 11, para. [0144]). Suzuki teaches that the sensor cell 4 comprises an oxygen ion conductive solid electrolyte sheet 66 and a pair of electrodes 41 and 42, wherein one electrode 41 is disposed in a gas measurement chamber 62 and the other electrode 42 is disposed in a reference gas chamber 63 (Fig. 11, para. [0152]). Suzuki teaches a support member 73 disposed on top of the sensor electrode 41 in the gas measurement chamber 62 (Fig. 11, para. [0155]; note that the structures of this second embodiment are substantially the same as or identical to those of the first embodiment; the first embodiment teaches that the support members are made from alumina, para. [0130], so Examiner interprets the support member 73 of the second embodiment to also be made from alumina). Suzuki teaches that the support member 73 prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber 62, and hence, the generation of cracks to the layers of the gas sensor element can be effectively prevented and the strength of the gas sensor is improved (Fig. 11, para. [0134], [0155]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Araki to include an alumina support member as taught by Suzuki in the gas chamber 7 between the sensor electrode 50 and the heater sheet 62 because it would prevent the layers from being flexed towards the gas chamber, and hence, the generation of cracks to the layers can be effectively prevented and the strength of the gas sensor is improved (Suzuki, para. [0134], [0155]).

a solid electrolyte body which has oxygen ion conductivity (the solid electrolyte body 2 has oxygen ion conductivity, Fig. 6, para. [0032], [0081]), the solid electrolyte body having a length with a front end portion and a rear end portion (the solid electrolyte body 2 has a length with a front end portion and a rear end portion, Fig. 6, para. [0081]; Examiner interprets the length to be the left-right direction of Fig. 6, with the front end portion being the portion to the left of the first spacer 11, and the rear end portion being the portion to the right of the left-most part of the first spacer 11), the solid electrolyte body also having a first major surface exposed to a measurement gas and a second major surface exposed to a reference gas (the solid electrolyte body 2 has a first major surface 21 which is exposed to the exhaust gas, and has a second major surface 22 which is exposed to reference gas, Fig. 6, para. [0033], [0082]),
a sensor electrode which is disposed on the first major surface of the front end portion of the solid electrolyte body (a sensor electrode 50 is disposed on the first major surface 21 of the front end portion of the solid electrolyte body 2, Fig. 6, para. [0033], [0036], [0082]),
a reference electrode which is disposed on the second major surface of the front end portion of the solid electrolyte body (a reference electrode 80 is disposed on the second major surface 22 of the front end portion of the solid electrolyte body 2, Fig. 6, para. [0033], [0036], [0082]),
a first insulator which is stacked on the first major surface of the solid electrolyte body (an insulating first spacer 11, a ceramic heater sheet 62, and an insulating layer 61 are stacked on the first major surface 22 of the solid electrolyte body 2, Fig. 6, para. [0033], [0038], [0040], [0042], [0082]),

a gas chamber which is formed in the first insulator and located adjacent the first major surface of the solid electrolyte body (the gas chamber 7 is formed in the insulating first spacer 11, the ceramic heater sheet 62, and the insulating layer 61, and is located adjacent the first major surface 21 of the solid electrolyte body 2, Fig. 6, para. [0033], [0038], [0040], [0081]-[0082]), the gas chamber having the sensor electrode disposed therein (the sensor electrode 50 is disposed in the gas chamber 7, Fig. 6, para. [0033], [0082]),

a second insulator which is stacked on the second major surface of the solid electrolyte body (an insulating plate 10 and an insulating second spacer 12 are stacked on the second major surface 22 of the solid electrolyte body 2, Fig. 6, para. [0033], [0040], [0042], [0082]), and
a reference gas duct which is formed in the second insulator and located adjacent the second surface of the solid electrolyte body and extends from a rear end opening formed in the second insulator to a portion of the second insulator to which the reference electrode is exposed (a reference gas chamber 8 is formed in the insulating second spacer 12 and located adjacent the second major surface of the solid electrolyte body 2 and extends from a rear passage 121 formed in the insulating second spacer 12 to a portion of the insulating second spacer 12 to which the reference electrode 80 is exposed, Figs. 4 & 6, para. [0033], [0042], [0082]), the rear end opening having the reference gas delivered therethrough into the reference gas duct (the air is introduced into the reference gas chamber 8 through the rear passage 121, Figs. 4 & 6, para. [0042], [0082]),
wherein the heat transfer member is made of a dense metallic oxide (the support member is made of alumina, Suzuki, Fig. 11, para. [0130], [0155], see modification supra; Examiner interprets the alumina to be dense because Suzuki does not describe the support member as being porous, and instead teaches that the support member prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber, para. [0155], which would require the support member to be dense), the heat transfer member being held between the first insulator and the sensor electrode within a portion of the gas chamber (the support member is supra).
The limitation “energized to produce heat when supplied with electric power” is a functional limitation. The limitations “through which the measurement gas is delivered into the gas chamber at a given diffusion rate,” “blocks passage of the measurement gas therethrough,” and “working to achieve transfer of the heat from the heating element to the solid electrolyte body, the sensor electrode, and the reference electrode” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Araki teaches that the heater pattern 63 produces heat when electrically energized and supplied with electric power (Fig. 6, para. [0038], [0045], [0082]), so the heater pattern is capable of the recitation “energized to produce heat when supplied with electric power.” Modified Araki also teaches that the diffusion resistance layer 13 works to restrict the velocity at which the exhaust gas flows therethrough into the gas chamber 7 (Fig. 6, para. [0041], [0082]), so the diffusion resistance layer is capable of the recitation “through which the measurement gas is delivered into the gas chamber at a given diffusion rate.” Modified Araki also teaches that the support member is made of dense alumina (Suzuki, Fig. 11, para. [0130], [0155], see modification supra; Examiner interprets the alumina to be dense supra), and that the support member is made of alumina (Suzuki, Fig. 11, para. [0130], [0155], see modification supra), so the support member is capable of the recitation “working to achieve transfer of the heat from the heating element to the solid electrolyte body, the sensor electrode, and the reference electrode.”
Regarding claim 6, Modified Araki teaches wherein the heating element is made of a meandering conductive wire (the heater pattern 63 has a meandering pattern and produces heat when energized, Figs. 4 & 6, para. [0038], [0045], [0082]), and wherein the heat transfer member is laid to overlap a portion of the heating element in the stacking direction (since the heater pattern 63 overlaps the sensor electrode 50 in the stacking direction or z-direction, Fig. 6, para. [0031], [0038], [0082], and the support member overlaps the sensor electrode 50 in the stacking direction or z-direction, Araki, Fig. 6, para. [0035], [0082], Suzuki, Fig. 11, para. [0155], see modification supra, then the support member also overlaps a portion of the heater pattern 63 in the stacking direction or z-direction).
Regarding claim 10, Modified Araki teaches wherein the first insulator has a length with a front end portion and a rear end aligned in a lengthwise direction of the sensor device (the 
Modified Araki teaches that the support member overlaps the sensor electrode 50 in the stacking direction or z-direction (Araki, Fig. 6, para. [0035], [0082], Suzuki, Fig. 11, para. [0155], see modification supra). Modified Araki is silent with respect to the sectional areas of the support member and the sensor electrode extending perpendicular to the stacking direction or z-direction, and therefore fails to teach wherein a sectional area of the heat transfer member extending perpendicular to the stacking direction is smaller than that of the sensor electrode.
Suzuki teaches that the length of the support member 73 is smaller than the length of the sensor electrode 41 in the left-right direction (Fig. 11, para. [0152], [0155]). Suzuki teaches that the sectional area of the support member 73 disposed on the sensor electrode 41 is relatively narrow when viewed from the top in Fig. 12 (Figs. 11-12, para. [0152], [0155], the sectional area being taken along the line normal to the longitudinal direction of the gas chamber, para. [0017]). Suzuki teaches that the sectional area of the support member can be appropriately changed (para. [0017]). Suzuki teaches wherein the sectional area of the support member is a result-effective variable. Specifically, Suzuki teaches that the sectional area of the support member controls the deterioration of the gas sensor measurement and the strength of the gas sensor (para. [0034]-[0035], [0117], [0134], [0155]). Since these particular parameters are recognized as result-In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sectional area of the support member extending perpendicular to the stacking direction of Modified Araki to be smaller (with a smaller length and width) than that of the sensor electrode through routine experimentation because doing so would yield the predictable desired strength of the gas sensor and avoid deterioration of the gas sensor measurement.
Modified Araki teaches wherein the sensor electrode has a front end portion of a length thereof extending in the lengthwise direction (the sensor electrode 50 has a front end portion of a length thereof extending in the lengthwise direction, Fig. 6, para. [0031], [0082]; Examiner interprets a front end portion of the sensor electrode 50 to be the left portion thereof in Fig. 6), the front end portion of the sensor electrode being out of contact with the heat transfer member, so that the front end portion of the sensor electrode is exposed to the measurement gas (since the sectional area of the support member extending perpendicular to the stacking direction is smaller than that of the sensor electrode 50, then the front end portion of the sensor electrode 50 is out of contact with the support member such that the front end portion of the sensor electrode 50 is exposed to the exhaust gas, Araki, Fig. 6, para. [0031], [0082], Suzuki, Figs. 11-12, para. [0152], [0155], see modifications supra).
Regarding claim 11, Modified Araki teaches wherein the heat transfer member has a front end which is located upstream in a flow of the measurement gas and contacts the sensor electrode (the support member has a front end which is located upstream in a flow of the exhaust supra), and a front end of the sensor electrode which is located upstream in the flow of the measurement gas toward a rear end of the sensor device in the lengthwise direction (a front end of the sensor electrode 50 which is located upstream in the flow of the exhaust gas toward a rear end of the gas sensor 1 in the lengthwise direction, Fig. 6 para. [0031], [0082]).
Modified Araki teaches that the front end portion of the sensor electrode 50 is out of contact with the support member such that the front end portion of the sensor electrode 50 is exposed to the exhaust gas (Araki, Fig. 6, para. [0031], [0082], Suzuki, Figs. 11-12, para. [0152], [0155], see modifications supra). Modified Araki is silent with respect to the distance the front end of the support member is positioned away from a front end of the sensor electrode, and therefore fails to teach the front end of the heat transfer member being located at a distance of 0.2 mm or more away from a front end of the sensor electrode.
Suzuki teaches that the front end of the support member 73 is located a distance away from the front end of the sensor electrode 41 in the left-right direction (Fig. 11, para. [0152], [0155]). Suzuki teaches that the sectional area of the support member can be appropriately changed (the sectional area being taken along the line normal to the longitudinal direction of the gas chamber, para. [0017]). Suzuki teaches wherein the sectional area of the support member is a result-effective variable. Specifically, Suzuki teaches that the sectional area of the support member controls the deterioration of the gas sensor measurement and the strength of the gas sensor (para. [0034]-[0035], [0117], [0134], [0155]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sectional area of the support member of Modified Araki such that the front end of the support member is located at a distance of 0.2 mm or more away from the front end of the sensor electrode through routine experimentation because doing so would yield the predictable desired strength of the gas sensor and avoid deterioration of the gas sensor measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/V.T./            Examiner, Art Unit 1794    
          
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699